Exhibit 10.1




COLLATERAL AGREEMENT

--------------------------------------------------------------------------------

made by
UNITED STATES STEEL CORPORATION
and certain of its Subsidiaries
in favor of
U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent
Dated as of May 10, 2016



--------------------------------------------------------------------------------





1





--------------------------------------------------------------------------------





TABLE OF CONTENTS
SECTION 1.DEFINED TERMS    4
1.1Definitions    4
1.2Other Definitional Provisions    8
SECTION 2.SECURITY INTEREST    9
2.1Grant of Security Interest    9
2.2Financing Statements and Other Filings    9
2.3Collateral Account    10
SECTION 3.REPRESENTATIONS AND WARRANTIES    10
3.1Title; No Other Liens    10
3.2Perfected First Priority Liens    10
3.3Jurisdiction of Organization; Chief Executive Office    10
3.4Equipment    10
3.5Farm Products    10
3.6Investment Property    11
3.7Intellectual Property    11
3.8Commercial Tort Claims    11
SECTION 4.COVENANTS    12
4.1Delivery of Instruments and Certificated Securities    12
4.2Maintenance of Insurance    12
4.3Payment of Notes Obligations    12
4.4Maintenance of Perfected Security Interest; Further Documentation    12
4.5Changes in Name, etc    13
4.6Notices    13
4.7Investment Property    13
4.8Intellectual Property    14
4.9Commercial Tort Claims    15
SECTION 5.REMEDIAL PROVISIONS    15
5.1Pledged Stock; Intellectual Property    15
5.2Proceeds to be Turned Over To Collateral Agent    17
5.3Application of Proceeds    17
5.4Code and Other Remedies    17
5.5Registration Rights    18
5.6Subordination    19
5.7Deficiency    19
SECTION 6.THE COLLATERAL AGENT    19
6.1Collateral Agent’s Appointment as Attorney-in-Fact, etc    19
6.2Duty of Collateral Agent    20
6.3Authority of Collateral Agent    20
SECTION 7.MISCELLANEOUS    21
7.1Amendments in Writing    21
7.2Notices    21
7.3No Waiver by Course of Conduct; Cumulative Remedies    21


2





--------------------------------------------------------------------------------




7.4Enforcement Expenses; Indemnification    21
7.5Successors and Assigns    22
7.6Counterparts    22
7.7Severability    22
7.8Section Headings    22
7.9Integration    22
7.10GOVERNING LAW    22
7.11Additional Grantor    22
7.12Releases    22
7.13Intercreditor Agreements; Collateral Cooperation Agreement    23




SCHEDULES
Schedule 1    Notice Addresses
Schedule 2    Investment Property
Schedule 3    Perfection Matters
Schedule 4    Jurisdictions of Organization and Chief Executive Offices
Schedule 5    Equipment Locations
Schedule 6    Intellectual Property
Schedule 7    Commercial Tort Claims








3





--------------------------------------------------------------------------------







COLLATERAL AGREEMENT
COLLATERAL AGREEMENT, dated as of May 10, 2016, among UNITED STATES STEEL
CORPORATION, a Delaware corporation (the “Company”), the Subsidiaries of the
Company from time to time party hereto (each a “Subsidiary Grantor”, and
collectively, the “Subsidiary Grantors”, and together with the Company, the
“Grantors”) and U.S. Bank National Association, as Collateral Agent (in such
capacity and together with any successor collateral agent, the “Collateral
Agent”) for the benefit of the Notes Secured Parties (as defined below).
W I T N E S S E T H:
WHEREAS, the Grantors have entered into that certain Indenture, dated as of May
10, 2016 (as supplemented or otherwise modified from time to time, the
“Indenture”), by and among the Grantors and U.S. Bank National Association, as
trustee (together with its successors in such capacity, the “Trustee”) and as
Collateral Agent, pursuant to which the Company is issuing $980.0 million in
aggregate principal amount of its 8.375% Senior Secured Notes due 2021 (together
with any Additional Notes (as defined in the Indenture) issued pursuant to the
Indenture, the “Notes”);
WHEREAS, each of the Subsidiary Grantors are affiliates of the Company, will
derive substantial benefits from execution, delivery and performance of their
obligations under the Indenture, the Notes and the other Notes Documents (as
defined below) and each is, therefore, willing to execute and deliver this
Agreement;
WHEREAS, the Grantors are executing and delivering this Agreement pursuant to
the terms of the Indenture to induce the Holders (as defined in the Indenture)
to purchase the Notes; and
WHEREAS, this Agreement is made by the Grantors in favor of Collateral Agent for
the benefit of the Notes Secured Parties (as defined below) to secure the
payment and performance in full when due of the Notes Obligations (as defined
below).
NOW, THEREFORE, the parties hereto agree as follows:


4





--------------------------------------------------------------------------------





SECTION 1.DEFINED TERMS

1.1    Definitions. (a) Unless otherwise defined herein, terms defined in the
Indenture and used herein shall have the meanings given to them in the
Indenture, and the following terms are used herein as defined in the New York
UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort Claims,
Documents, Equipment, Farm Products, Fixtures, General Intangibles, Instruments,
Inventory, Letter-of-Credit Rights and Supporting Obligations.
(b)    The following terms shall have the following meanings:
“ABL Collateral”: as to the Grantors, (i) all Inventory, (ii) all General
Intangibles related to the sale, lease, exchange or other disposition of
Inventory, (iii) all Deposit Accounts into which solely Proceeds (as defined in
the New York UCC) of any of the foregoing are deposited and all cash, cash
equivalents or other assets on deposit therein or credited thereto, (iv) all
books and records pertaining to any of the foregoing, (v) all General
Intangibles, Documents, Instruments, Chattel Paper and insurance proceeds
relating to any of the forgoing, (vii) all Proceeds (as defined in the New York
UCC) of any of the foregoing and (vii) to the extent not included in any of the
foregoing, all items that constitute “Collateral” as such term is defined in the
ABL Facility as of the Issue Date (and without giving effect to any amendment,
modification or supplement of the ABL Facility), in the case of each of the
foregoing clauses (i) through (vii), of the Grantors, whether or not a Lien has
been granted to secure the Obligations under the ABL Facility.
“Agreement”: this Collateral Agreement, as the same may be amended, supplemented
or otherwise modified from time to time.
“Collateral”: as defined in Section 2.
“Collateral Account”: any collateral account established by the Collateral Agent
as provided in Sections 2.3 and 5.2.
“Commercial Tort Claims”: as defined in the New York UCC, and described on
Schedule 7 as such schedule may be supplemented from time to time pursuant to
Section 4.9.
“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 6), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.
“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.
“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.
“Excluded Assets”: includes, without limitation:


5





--------------------------------------------------------------------------------




(a)    any ABL Collateral;
(b)    any right, title or interest in any license, permit, contract or
agreement to which the Company or any Guarantor is a party or any of their
respective right, title or interest thereunder to the extent, but only to the
extent, that a transfer is not permitted by applicable law or a grant thereof
would violate the terms of such license, permit, contract or agreement to which
the Company or any Guarantor is a party, or result in a breach of the terms of,
or constitute a default under, or result in the abandonment, invalidation or
unenforceability of, any such license, permit, contract or agreement (other than
to the extent that any such term would be rendered ineffective pursuant to
Section 9-406(d), 9-407(a), 9-408 or 9-409 of the Uniform Commercial Code or any
other applicable law or regulation (including Title 11 of the United States
Code); provided that, immediately upon the ineffectiveness, lapse or termination
of any such provision, the Collateral shall include, and there shall be deemed
to have been granted a security interest in, all such rights and interests as if
such provision had never been in effect;
(c)    (i) any mining equipment and (ii) any equipment or other asset which is,
or at the time of the Company’s or Guarantor’s acquisition thereof shall be,
subject to a purchase money lien or Capitalized Lease Obligation, in each case,
as permitted by the Indenture, if the contract or other agreement in which such
Lien is granted (or the documentation providing for such Capitalized Lease
Obligation) prohibits or requires the consent of any person (other than the
Company or the applicable Guarantor) as a condition to the creation of any other
security interest on such equipment or asset;
(d)    (i) any Capital Stock of any Tubular Subsidiary, (ii) any Capital Stock
of any Foreign Subsidiary or any Foreign Subsidiary Holding Company directly
owned by the Company or any Guarantor in excess of 65% of the issued and
outstanding Voting Stock of such Foreign Subsidiary or such Foreign Subsidiary
Holding Company, as applicable, (iii) any Capital Stock of any non-Wholly Owned
Subsidiary owned on or acquired after the Issue Date if the pledge of such
Capital Stock would violate any applicable law or regulation or an enforceable
contractual obligation binding on or relating to such Capital Stock and (iv) any
Capital Stock in any joint venture with a Person that is not an Affiliate of the
Company owned on or acquired after the Issue Date if the pledge of such Capital
Stock would violate any applicable law or regulation or an enforceable
contractual obligation binding on or relating to such Capital Stock;
(e)    any intellectual property, solely to the extent that (x) any applicable
law or regulation, or any agreement with any person entered into by the Company
or any Guarantor and existing on the Issue Date, prohibits the creation of a
security interest therein, or the grant of a security interest therein shall
cause a breach or default under such agreement, or (y) the grant of a security
interest therein shall result in the termination of or gives rise to any right
of acceleration, modification or cancellation, or would otherwise invalidate or
impair such Company’s or Guarantor’s right, title or interest therein; provided,
that any United States intent-to-use trademark applications shall be deemed
“Excluded Assets” only until an acceptable Statement of Use has been filed with
and accepted by the United States Patent and Trademark Office; provided further
that, immediately upon the ineffectiveness, lapse or termination of any such
provision, the Collateral shall include, and there shall be deemed to have been
granted a security interest in, all such rights and interests as if such
provision had never been in effect;
(f)    any vehicle subject to a certificate of title statute and any aircraft;
(g)    any Rolling Stock;
(h)    (i) securities accounts the balance of which consists exclusively of (A)
withheld income taxes and federal, state or local employment taxes in such
amounts as are required to be paid to


6





--------------------------------------------------------------------------------




the Internal Revenue Service or state or local government agencies within the
following two months with respect to employees of either the Company or any
Guarantor and (B) amounts required to be paid over to an employee benefit plan
pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or for the benefit of
employees of either the Company or any Guarantor and (ii) any other securities
account, the balance of which does not exceed $100,000;
(i)     any deposit account;
(j)    cash collateral for letters of credit, if the amount of such letters of
credit of the Company and its Restricted Subsidiaries does not exceed $50.0
million in the aggregate;
(k)    any commercial tort claim owned on or acquired after the Issue Date, if
the potential value of such commercial tort claim does not exceed $1.0 million;
(l)    any mineral rights;
(m)    any real property that is not Specified Real Property or Material
After-Acquired Real Property and all leasehold interests in real property; and
(n)    any fixtures located on real property that is not Specified Real
Property, Material After-Acquired Real Property or Specified Fixtures Real
Property.
“Foreign Subsidiary”: any Restricted Subsidiary that is not organized under the
laws of the United States or any state thereof or the District of Columbia, and
any Restricted Subsidiary of such Restricted Subsidiary.
“Foreign Subsidiary Holding Company”: any Restricted Subsidiary (other than a
Foreign Subsidiary) that holds the equity interests of one or more Foreign
Subsidiaries and has no material assets other than such equity interests and
other assets incidental to the ownership thereof.
“Foreign Subsidiary Voting Stock”: the Voting Stock of any Foreign Subsidiary or
Foreign Subsidiary Holding Company.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.
“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
the Company or any of its Subsidiaries.
“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Foreign Subsidiary Voting Stock excluded from the definition of “Pledged
Stock”) and (ii) whether or not constituting “investment property” as so
defined, all Pledged Notes and all Pledged Stock.
“Issuers”: the collective reference to each issuer of any Investment Property.


7





--------------------------------------------------------------------------------




“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.
“Notes Documents”: (a) the Notes, the Notes Guarantees, the Indenture, this
Agreement and any other Collateral Document and (b) any other related document
or instrument executed and delivered pursuant to any Notes Document described in
clause (a) evidencing or governing any Notes Obligations or collateral provided
as security thereunder.
“Notes Guarantees”: the guarantee by each Grantor (other than the Company) of
the Company’s Obligations under the Indenture and the Notes.
“Notes Obligations”: all Obligations under the Indenture, the Notes, the Notes
Guarantees, this Agreement or the other Notes Documents, whether now existing or
arising hereafter, including all principal, premium, interest, fees, attorneys’
fees, costs, expenses, reimbursement obligations, indemnities, guarantees, and
all other amounts payable under or secured by the Indenture, the Notes and the
Notes Guarantees (including, in each case, all interest, fees and other amounts
accruing on or after the commencement of any insolvency or bankruptcy proceeding
relating to any Grantor whether or not allowed or allowable in such proceeding).
“Notes Secured Parties”: means the collective reference to the holders from time
to time of any Obligation under the Indenture, including: (1) the Holders and
any beneficial owners of Notes, (2) the Trustee, (3) the Collateral Agent and
(4) the successors and assigns of each of the foregoing.
“Patent License”: all agreements providing for the grant by or to any Grantor of
any right to manufacture, use or sell any invention covered in whole or in part
by a Patent, including, without limitation, any of the foregoing referred to in
Schedule 6.
“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.
“Pledged Notes”: all Intercompany Notes at any time issued from time to time to
any Grantor, including without limitation, those listed on Schedule 2.
“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect; provided
that in no event shall more than 65% of the total outstanding Foreign Subsidiary
Voting Stock of any Foreign Subsidiary or Foreign Subsidiary Holding Company be
required to be pledged hereunder.
“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.
“Rolling Stock” means any of any Grantor’s vehicles that move on a railway,
including railroad cars, locomotives, coaches or wagons.


8





--------------------------------------------------------------------------------




“Securities Act”: the Securities Act of 1933, as amended.
“Trademark License”: any agreement providing for the grant by or to any Grantor
of any right to use any Trademark, including, without limitation, any of the
foregoing referred to in Schedule 6.
“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 6,
and (ii) the right to obtain all renewals thereof.

1.2    Other Definitional Provisions. (a) The words “hereof,” “herein,” “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(c)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2.SECURITY INTEREST

2.1    Grant of Security Interest. Each Grantor hereby assigns and transfers to
the Collateral Agent, and hereby grants to the Collateral Agent, for the ratable
benefit of the Notes Secured Parties, a security interest in, all of the
following property now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor’s Notes
Obligations:
(d)    All Equipment;
(e)    all Fixtures;
(f)    all General Intangibles;
(g)    all Instruments;
(h)    all Intellectual Property;
(i)    all Investment Property;
(j)    all Letter-of-Credit Rights;


9





--------------------------------------------------------------------------------




(k)    all Commercial Tort Claims;
(l)    all books and records pertaining to the Collateral; and
(m)    to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing, including insurance
proceeds and all collateral securing and guarantees given by any Person with
respect to any of the foregoing;
provided, however, that notwithstanding any of the other provisions set forth in
this Section 2.1, this Agreement shall not constitute a grant of a security
interest in any property constituting Excluded Assets.

2.2    Financing Statements and Other Filings. Each Grantor agrees to file on
the Issue Date the initial Uniform Commercial Code financing statements
describing the Collateral. Each Grantor hereby authorizes the Collateral Agent
to file at any time and from time to time any Uniform Commercial Code financing
statements describing the Collateral, and each Grantor hereby authorizes the
Collateral Agent to file at any time and from time to time, all amendments to
Uniform Commercial Code financing statements, security agreements relating to
Intellectual Property, assignments, fixture filings, affidavits, reports,
notices, and other documents and instruments, in form satisfactory to the
Collateral Agent, as the Collateral Agent or the Notes Secured Parties
reasonably determine as necessary, to perfect and continue the perfection of,
maintain the priority of or provide notice of the Collateral Agent’s security
interest in the Collateral and to accomplish the purposes of this Agreement.
Each Grantor hereby ratifies and authorizes the filing by the Collateral Agent
of any Uniform Commercial Code financing statement with respect to the
Collateral if filed prior to the date hereof.

2.3    Collateral Account. The Collateral Agent is hereby authorized by the
Grantors to establish a Collateral Account to hold the Collateral for the
ratable benefit of the Notes Secured Parties.

SECTION 3.    REPRESENTATIONS AND WARRANTIES
Each Grantor hereby represents and warrants to the Collateral Agent and each
other Notes Secured Party that:

3.1    Title; No Other Liens. Except for the security interest granted to the
Collateral Agent for the ratable benefit of the Notes Secured Parties pursuant
to this Agreement and the other Liens permitted to exist on the Collateral
pursuant to the terms of the Indenture, such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims of others. No financing
statement or other public notice with respect to all or any part of the
Collateral is on file or of record in any public office, except such as have
been filed in favor of the Collateral Agent, for the ratable benefit of the
Notes Secured Parties, pursuant to this Agreement or as are permitted by the
Indenture. For the avoidance of doubt, it is understood and agreed that any
Grantor may, as part of its business, grant licenses to third parties to use
Intellectual Property owned or developed by a Grantor. For purposes of this
Agreement and the other Notes Documents, such licensing activity shall not
constitute a “Lien” on such Intellectual Property. Each of the Collateral Agent
and the other Notes Secured Parties understands that any such licenses may be
exclusive to the applicable licensees, and such exclusivity provisions may limit
the ability of the Collateral Agent to utilize, sell, lease or transfer the
related Intellectual Property or otherwise realize value from such Intellectual
Property pursuant hereto.

3.2    Perfected First Priority Liens. The security interests granted pursuant
to this Agreement (a) upon completion of the filings and other actions specified
on Schedule 3 (which, in the case of all filings and other documents referred to
on said Schedule, have been delivered to the Collateral Agent in


10





--------------------------------------------------------------------------------




completed and duly executed form) will constitute valid perfected security
interests in all of the Collateral in which a security interest may be created
under the New York UCC and in the Intellectual Property which is registered or
becomes registered or the subject of an application for registration with the
U.S. Copyright Office or the U.S. Patent and Trademark Office in favor of the
Collateral Agent, for the ratable benefit of the Notes Secured Parties, as
collateral security for such Grantor’s Notes Obligations, enforceable in
accordance with the terms hereof against all creditors of such Grantor and any
Persons purporting to purchase any Collateral from such Grantor, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing, and
(b) are prior to all other Liens on the Collateral in existence on the date
hereof except for Permitted Liens that have priority over the Liens on the
Collateral by operation of law.

3.3    Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s jurisdiction of organization and the location of such Grantor’s
chief executive office or sole place of business or principal residence, as the
case may be, are specified on Schedule 4. Such Grantor has furnished to the
Collateral Agent a certified charter, certificate of incorporation or other
organization document and long-form good standing certificate as of a date which
is recent to the date hereof.

3.4    Equipment. On the date hereof, the Equipment (other than mobile goods)
are kept at the locations listed on Schedule 5.

3.5    Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

3.6    Investment Property. (a) The shares of Pledged Stock pledged by such
Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by such Grantor or, in the
case of Foreign Subsidiary Voting Stock, if less, 65% of the outstanding Foreign
Subsidiary Voting Stock of each relevant Issuer.
(b)    All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and nonassessable.
(c)    Each of the Pledged Notes (if any) constitutes the legal, valid and
binding obligation of the obligor with respect thereto, enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
(d)    Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens, except for Permitted Liens, or options in favor of, or claims
of, any other Person, except the security interest created by this Agreement.

3.7    Intellectual Property. (a) Schedule 6 lists, on the date hereof (i) all
United States registered or applied for Intellectual Property owned by such
Grantor in its own name, (ii) all material Intellectual Property registered or
applied for by such Grantor outside of the United States, and (iii) any material
Patent Licenses, material Copyright Licenses and material Trademark Licenses
under which any Grantor is an exclusive licensee of United States registered or
applied for Intellectual Property.
(b)    On the date hereof, all material United States registered or applied for
Intellectual Property is subsisting, unexpired and, to such Grantor’s knowledge,
valid and enforceable and has not


11





--------------------------------------------------------------------------------




been intentionally abandoned. The conduct of such Grantor’s and its
Subsidiaries’ business does not, to such Grantor’s reasonable belief, infringe
the intellectual property rights of any other Person.
(c)    Except as set forth in Schedule 6(c), on the date hereof, none of the
material Intellectual Property is the subject of any licensing or franchise
agreement pursuant to which such Grantor is the licensor or franchisor.
(d)    Except as set forth in Schedule 6(d), on the date hereof, no holding,
decision or judgment has been rendered by any Governmental Authority which would
limit, cancel or question the validity of, or such Grantor’s rights in, any
Intellectual Property in any respect that could reasonably be expected to have a
material adverse effect on the value of any Intellectual Property.
(e)    Except as set forth in Schedule 6(e), on the date hereof, no action or
proceeding is pending, or, to the knowledge of such Grantor, threatened, on the
date hereof (i) seeking to limit, cancel or question the validity of any
Intellectual Property or such Grantor’s ownership interest therein, or (ii)
which, if adversely determined, would have a material adverse effect on the
value of any Intellectual Property.

3.8    Commercial Tort Claims
(a)    On the date hereof, except to the extent listed on Schedule 7 hereto, no
Grantor has rights in any Commercial Tort Claim with potential value in excess
of $1,000,000.
(b)    Upon the filing of a financing statement covering any Commercial Tort
Claim referred to in Section 4.9 hereof against such Grantor in the jurisdiction
specified in Schedule 3 hereto, the security interest granted in such Commercial
Tort Claim will constitute a valid perfected security interest in favor of the
Collateral Agent, for the ratable benefit of the Notes Secured Parties, as
collateral security for such Grantor’s Notes Obligations, enforceable in
accordance with the terms hereof against all creditors of such Grantor and any
Persons purporting to purchase such Collateral from Grantor, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing, which
security interest shall be prior to all other Liens on such Collateral except
for Permitted Liens that have priority over the Liens on such Collateral by
operation of law.

SECTION 4.    COVENANTS
From the date of this Agreement, and thereafter until this Agreement is
terminated, each Grantor agrees that:

4.1    Delivery of Instruments and Certificated Securities. Except for any
Excluded Assets, if any amount payable under or in connection with any of the
Collateral shall be or become evidenced by any Instrument or Certificated
Security, such Instrument or Certificated Security shall be promptly (but in any
event within 10 Business Days after receipt thereof by such Grantor) delivered
to the Collateral Agent, duly indorsed in a manner satisfactory to the
Collateral Agent, to be held as Collateral pursuant to this Agreement.

4.1    Maintenance of Insurance. (a) With respect to any casualties, loss or
damage in excess of $25,000,000, such Grantor will maintain, or cause to be
maintained, with financially sound and reputable companies, insurance policies
insuring the Equipment against loss by fire, explosives, theft and


12





--------------------------------------------------------------------------------




such other casualties, loss or damage of the kinds customarily insured against
by Persons engaged in a Similar Business, of such types and in such amounts as
are customarily carried by such Persons under similar circumstances.
(b)    All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Collateral Agent of written notice
thereof, (ii) name the Collateral Agent as insured party or loss payee, (iii) if
reasonably requested by the Collateral Agent, include a breach of warranty
clause and (iv) be reasonably satisfactory in all other respects to the
Collateral Agent.

4.2    Payment of Notes Obligations. Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all taxes, assessments and governmental charges or levies imposed
upon the Collateral or in respect of income or profits therefrom, as well as all
claims of any kind (including, without limitation, claims for labor, materials
and supplies) against or with respect to the Collateral, except that no such
tax, assessment, charge or levy need be paid if the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP with respect thereto have been provided on the
books of such Grantor or where the failure to pay could not reasonably be
expected to result in the sale, forfeiture or loss of any material portion of
the Collateral or any material interest therein.

4.3    Maintenance of Perfected Security Interest; Further Documentation. (a)
Such Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in Section
3.2 and shall defend such security interest against the claims and demands of
all Persons whomsoever, subject to the rights of such Grantor under the Notes
Documents to dispose of the Collateral.
(b)    Such Grantor will furnish to the Collateral Agent and the other Notes
Secured Parties from time to time statements and schedules further identifying
and describing the assets and property of such Grantor and such other reports in
connection therewith as the Collateral Agent may reasonably request, all in
reasonable detail.
(c)    At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Collateral Agent
may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby, (ii)
following the creation or other acquisition of any Intellectual Property by any
Grantor after the date hereof which is registered or becomes registered or the
subject of an application for registrations with the U.S. Copyright Office or
U.S. Patent and Trademark Office, as applicable, recording such Intellectual
Property with the U.S. Copyright Office or U.S. Patent and Trademark Office, as
applicable; and (iii) in the case of Investment Property, Letter-of-Credit
Rights and any other relevant Collateral, taking any actions reasonably
necessary to enable the Collateral Agent to obtain “control” (within the meaning
of the applicable Uniform Commercial Code) with respect thereto; provided that
such Grantor will not be required to take any such actions in any jurisdiction
outside the United States; and provided further, that the Collateral Agent shall
have no obligation to review or investigate the contents or adequacy of these
instruments, documents or actions.


13





--------------------------------------------------------------------------------





4.4    Changes in Name, etc. Such Grantor will not, except upon 8 days’ prior
written notice to the Collateral Agent and delivery to the Collateral Agent of
all additional financing statements and other documents reasonably requested by
the Collateral Agent to maintain the validity, perfection and priority of the
security interests provided for herein, (i) change its jurisdiction of
organization or the location of its chief executive office or sole place of
business or principal residence from that referred to in Section 3.3 or (ii)
change its name.

4.5    Notices. Such Grantor will advise the Collateral Agent promptly after
having obtained knowledge thereof, in reasonable detail, of:
(e)    any Lien (other than security interests created hereby or Liens permitted
pursuant to the terms of the Indenture) on any of the Collateral which would
adversely affect the ability of the Collateral Agent to exercise any of its
remedies hereunder; and
(f)    of the occurrence of any other event which could reasonably be expected
to have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.

4.6    Investment Property. (f) If such Grantor shall become entitled to receive
or shall receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Collateral Agent
and the other Notes Secured Parties, hold the same in trust for the Collateral
Agent and the other Notes Secured Parties and deliver the same forthwith to the
Collateral Agent in the exact form received, duly indorsed by such Grantor to
the Collateral Agent, if required, together with an undated stock power covering
such certificate duly executed in blank by such Grantor and with, if the
Collateral Agent so requests, signature guaranteed, to be held by the Collateral
Agent, subject to the terms hereof, as additional collateral security for the
Notes Obligations. Any sums paid upon or in respect of the Investment Property
upon the liquidation or dissolution of any Issuer shall be paid over to the
Collateral Agent to be held by it hereunder as additional collateral security
for the Notes Obligations, and in case any distribution of capital shall be made
on or in respect of the Investment Property or any property shall be distributed
upon or with respect to the Investment Property pursuant to the recapitalization
or reclassification of the capital of any Issuer or pursuant to the
reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Collateral Agent, be
delivered to the Collateral Agent to be held by it hereunder as additional
collateral security for the Notes Obligations. If any sums of money or property
so paid or distributed in respect of the Investment Property shall be received
by such Grantor, such Grantor shall, until such money or property is paid or
delivered to the Collateral Agent, hold such money or property in trust for the
Collateral Agent and the other Notes Secured Parties, segregated from other
funds of such Grantor, as additional collateral security for the Notes
Obligations.
(g)    Without the prior written consent of the Collateral Agent, such Grantor
will not (i) sell, assign, transfer, exchange, or otherwise dispose of, or grant
any option with respect to, the Investment Property or Proceeds thereof (except
pursuant to a transaction not prohibited by the Indenture), (ii) create, incur
or permit to exist any Lien (except for Permitted Liens) or option in favor of,
or any claim of any Person with respect to, any of the Investment Property or
Proceeds thereof, or any interest therein, except for the security interests
created by this Agreement or (iii) enter into any agreement or undertaking


14





--------------------------------------------------------------------------------




restricting the right or ability of such Grantor or the other Notes Secured
Parties to sell, assign or transfer any of the Investment Property or Proceeds
thereof.
(h)    In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Collateral Agent promptly in writing
of the occurrence of any of the events described in Section 4.6(a) with respect
to the Investment Property issued by it and (iii) the terms of Sections 5.1(c)
and 5.5 shall apply to it, mutatis mutandis, with respect to all actions that
may be required of it pursuant to Section 5.1(c) or 5.5 with respect to the
Investment Property issued by it.

4.7    Intellectual Property. (c) Such Grantor will, and will use commercially
reasonable efforts to cause its licensees to, (i) continue to use each material
Trademark on each and every trademark class of goods applicable to its current
operations in order to maintain such material Trademark in full force free from
any claim of abandonment for non-use, (ii) maintain as in the past the quality
of products and services offered under such material Trademark, (iii) use such
material Trademark with the appropriate notice of registration and all other
notices and legends required by applicable law, (iv) not adopt or use any mark
which is confusingly similar or a colorable imitation of such material Trademark
unless the Collateral Agent, for the ratable benefit of the Notes Secured
Parties, shall obtain a perfected security interest in such mark pursuant to
this Agreement, and (v) not do any act or knowingly omit to do any act whereby
such material Trademark may become invalidated or impaired in any way.
(d)    Such Grantor will not, and will use commercially reasonable efforts to
cause its licensees not to, do any act, or omit to do any act, whereby any
material Patent may become forfeited, abandoned or dedicated to the public.
(e)    Such Grantor will, and will use commercially reasonable efforts to cause
its licensees to, (i) employ each registered Copyright and (ii) not do any act
or knowingly omit to do any act whereby any material portion of the registered
Copyrights may become invalidated or otherwise impaired. Such Grantor will not,
and will use commercially reasonable efforts to cause its licensees not to, do
any act whereby any material portion of the registered Copyrights may fall into
the public domain.
(f)    Such Grantor will not, and will use commercially reasonable efforts to
cause its licensees not to, do any act that knowingly uses any material
Intellectual Property to infringe the intellectual property rights of any other
Person.
(g)    Such Grantor will notify the Collateral Agent and the other Notes Secured
Parties promptly if it knows, or has reason to know, that any application or
registration relating to any material Intellectual Property may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same.
(h)    Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall acquire, become the exclusive licensee of or file an
application for the registration of any Intellectual Property with the United
States Patent and Trademark Office, the United States Copyright Office or any
similar office or agency in any other country or any political subdivision
thereof, (i) such Grantor shall report such filing to the Collateral Agent
concurrently with the delivery of financial


15





--------------------------------------------------------------------------------




statements pursuant to Section 4.03 of the Indenture for the fiscal quarter in
which such filing occurs, and (ii) such Intellectual Property shall
automatically become part of the Collateral consisting of Intellectual Property
subject to the terms and conditions of this Agreement with respect thereto. Upon
the reasonable request of the Collateral Agent, such Grantor shall execute and
deliver, and have recorded, any and all agreements, instruments, documents, and
papers as the Collateral Agent may request to evidence the Collateral Agent’s
and the other Notes Secured Parties’ security interest in any Copyright, Patent
or Trademark and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby.
(i)    Such Grantor will exercise its reasonable business judgment consistent
with prudent business practice, including, without limitation, in any proceeding
before the United States Patent and Trademark Office, the United States
Copyright Office or any similar office or agency in any other country or any
political subdivision thereof, to maintain and pursue each application (and to
obtain the relevant registration) and to maintain each registration of the
material Intellectual Property, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.
(j)    In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Collateral Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

4.8    Commercial Tort Claims. If such Grantor shall obtain an interest in any
Commercial Tort Claim with a potential value in excess of $1,000,000, such
Grantor shall within 30 days of obtaining such interest supplement Schedule 7
with a description of such Commercial Tort Claim and sign and deliver
documentation acceptable to the Collateral Agent granting a security interest
under the terms and provisions of this Agreement in and to such Commercial Tort
Claim.

SECTION 5.    REMEDIAL PROVISIONS

5.1    Pledged Stock; Intellectual Property. (a) Unless an Event of Default
shall have occurred and be continuing and the Collateral Agent shall have given
notice to the relevant Grantor of the Collateral Agent’s intent to exercise its
corresponding rights pursuant to Section 5.1(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes, to the extent permitted in the
Indenture, and to exercise all voting and corporate or other organizational
rights with respect to the Investment Property; provided, however, that no vote
shall be cast or corporate or other organizational right exercised or other
action taken which would have a material adverse effect on the value of the
Collateral.
(b)    If an Event of Default shall occur and be continuing and the Collateral
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors (in all cases, with a copy to the Company), (i) the
Collateral Agent shall have the right to receive any and all cash dividends,
payments or other Proceeds paid in respect of the Investment Property and make
application thereof to the Notes Obligations in such order as the Collateral
Agent may determine, and (ii) any or all of the Investment Property shall be
registered in the name of the Collateral Agent or its nominee, and the
Collateral Agent or its nominee may thereafter exercise (x) all voting,
corporate and other rights pertaining to such Investment Property at any meeting
of shareholders of the relevant Issuer or Issuers or otherwise and (y) any and
all rights of conversion, exchange and subscription and any other rights,


16





--------------------------------------------------------------------------------




privileges or options pertaining to such Investment Property as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Investment Property upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or other organizational structure of any Issuer, or upon the
exercise by any Grantor or the Collateral Agent of any right, privilege or
option pertaining to such Investment Property, and in connection therewith, the
right to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may determine), all without
liability except to account for property actually received by it, but the
Collateral Agent shall have no duty to any Grantor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.
(c)    Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Collateral Agent in writing that (x) states
that an Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby pursuant to Section 4.7(a), pay any dividends or other payments
with respect to the Investment Property directly to the Collateral Agent.
(d)    For the purpose of enabling the Collateral Agent to exercise the rights
and remedies under this Agreement at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor hereby (i)
grants to the Collateral Agent, for the benefit of the Collateral Agent and the
Holders, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to any Grantor) to use, license or sublicense any
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
software and programs used for the compilation or printout thereof, the right to
prosecute and maintain all Intellectual Property and the right to sue for past,
present or future infringement of the Intellectual Property; and (ii)
irrevocably agrees that the Collateral Agent may sell any of such Grantor's
inventory directly to any person, including without limitation persons who have
previously purchased the Grantor's inventory from such Grantor and in connection
with any such sale or other enforcement of the Collateral Agent's rights under
this Agreement, may sell inventory which bears any Trademark owned by or
licensed to such Grantor and any inventory that is covered by any Copyright
owned by or licensed to such Grantor and the Collateral Agent may finish any
work in process and affix any Trademark owned by or licensed to such Grantor and
sell such inventory as provided herein.

5.2    Proceeds to be Turned Over To Collateral Agent. If an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, checks and other near-cash items shall be held by such Grantor in trust
for the Collateral Agent and the other Notes Secured Parties, segregated from
other funds of such Grantor, and shall, forthwith upon receipt by such Grantor,
be turned over to the Collateral Agent in the exact form received by such
Grantor (duly indorsed by such Grantor to the Collateral Agent, if required).
All Proceeds received by the Collateral Agent hereunder shall be held by the
Collateral Agent in a Collateral Account maintained under its sole dominion and
control. All Proceeds while held by the Collateral Agent in a Collateral Account
(or by such Grantor in trust for the Collateral Agent and the other Notes
Secured Parties) shall continue to be held as Collateral security for all the
Notes Obligations and shall not constitute payment thereof until applied as
provided in Section 5.3.

5.3    Application of Proceeds. If an Event of Default shall have occurred and
be continuing, at any time at the Collateral Agent’s election, the Collateral
Agent may apply all or any part of Proceeds


17





--------------------------------------------------------------------------------




constituting Collateral, whether or not held in any Collateral Account in
payment of the Notes Obligations in the following order:
First, to pay unpaid fees and expenses of the Collateral Agent under the Notes
Documents;
Second, to pay unpaid fees and expenses of the Trustee under the Notes
Documents;
Third, to the Collateral Agent, for application by it towards payment of amounts
then due and owing and remaining unpaid in respect of the Notes Obligations, pro
rata among the Notes Secured Parties according to the amounts of the Notes
Obligations then due and owing and remaining unpaid to the Notes Secured
Parties; and
Fourth, any balance remaining after the Notes Obligations shall have been paid
in full over to the Company or to whomsoever may be lawfully entitled to receive
the same.

5.4    Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of the Notes Secured Parties, may,
and upon the request of the Notes Secured Parties shall, exercise, in addition
to all other rights and remedies granted to them in this Agreement and in any
other instrument or agreement securing, evidencing or relating to the Notes
Obligations, all rights and remedies of a secured party under the New York UCC
or any other applicable law. Without limiting the generality of the foregoing,
the Collateral Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Collateral Agent or any other Notes
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Collateral Agent or
any other Notes Secured Party shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in any Grantor, which right or equity is hereby waived
and released. Each Grantor further agrees, at the Collateral Agent’s request, to
assemble the Collateral and make it available to the Collateral Agent at places
which the Collateral Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Collateral Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 5.4, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Collateral Agent and the other Notes Secured
Parties hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Notes Obligations, in
accordance with Section 5.3, and only after such application and after the
payment by the Collateral Agent of any other amount required by any provision of
law, including, without limitation, Section 9-615(a)(3) of the New York UCC,
need the Collateral Agent account for the surplus, if any, to any Grantor. To
the extent permitted by applicable law, each Grantor waives all claims, damages
and demands it may acquire against the Collateral Agent or any other Notes
Secured Party arising out of the exercise by them of any rights hereunder. If
any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.


18





--------------------------------------------------------------------------------





5.5    Registration Rights. (i) If the Collateral Agent shall determine to
exercise its right to sell any or all of the Pledged Stock pursuant to Section
5.4, and if in the opinion of the Collateral Agent it is necessary or advisable
to have the Pledged Stock, or that portion thereof to be sold, registered under
the provisions of the Securities Act, the relevant Grantor will cause the Issuer
thereof to (i) execute and deliver, and cause the directors and officers of such
Issuer to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts as may be, in the opinion of the Collateral
Agent, necessary or advisable to register the Pledged Stock, or that portion
thereof to be sold, under the provisions of the Securities Act, (ii) use
commercially reasonable efforts to cause the registration statement relating
thereto to become effective and to remain effective for a period of one year
from the date of the first public offering of the Pledged Stock, or that portion
thereof to be sold, and (iii) make all amendments thereto and/or to the related
prospectus which, in the opinion of the Collateral Agent, are necessary or
advisable, all in conformity with the requirements of the Securities Act and the
rules and regulations of the Securities and Exchange Commission applicable
thereto. Each Grantor agrees to cause such Issuer to comply with the provisions
of the securities or “Blue Sky” laws of any and all jurisdictions which the
Collateral Agent shall designate and to make available to its security holders,
as soon as practicable, an earnings statement (which need not be audited) which
will satisfy the provisions of Section 11(a) of the Securities Act.
(j)    Each Grantor recognizes that the Collateral Agent may be unable to effect
a public sale of any or all the Pledged Stock, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Collateral Agent shall be under no
obligation to delay a sale of any of the Pledged Stock for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree to do so.
(k)    Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Stock pursuant to this Section 5.5
valid and binding and in compliance with any and all other applicable law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 5.5 will cause irreparable injury to the Collateral Agent and the other
Notes Secured Parties, that the Collateral Agent and the other Notes Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 5.5 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Indenture.

5.6    Subordination. Each Grantor hereby agrees that, upon the occurrence and
during the continuance of an Event of Default, unless otherwise agreed by the
Notes Secured Parties, all Indebtedness owing by it to any Subsidiary of the
Company shall be fully subordinated to the indefeasible payment in full in cash
of such Notes Obligations.

5.7    Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Notes Obligations and the reasonable


19





--------------------------------------------------------------------------------




and documented fees and disbursements of any attorneys employed by the
Collateral Agent or any other Notes Secured Party to collect such deficiency.

SECTION 6.    THE COLLATERAL AGENT

6.1    Collateral Agent’s Appointment as Attorney-in-Fact, etc. (d) Each Grantor
hereby irrevocably constitutes and appoints the Collateral Agent and any officer
or agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, solely
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Agent the power and right, on behalf of such Grantor, without notice
to or assent by such Grantor, to do any or all of the following:
(i)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Collateral Agent’s and
the other Notes Secured Parties’ security interest in such Intellectual Property
and the goodwill and general intangibles of such Grantor relating thereto or
represented thereby;
(ii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
(iii)    execute, in connection with any sale provided for in Section 5.4 or
5.5, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and
(iv)    (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Collateral Agent or as the Collateral Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Collateral Agent may deem appropriate; (7)
assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Collateral
Agent were the absolute owner thereof for all purposes, and do, at the
Collateral Agent’s option and such Grantor’s expense, at any time, or from time
to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and


20





--------------------------------------------------------------------------------




the Collateral Agent’s and the other Notes Secured Parties’ security interests
therein and to effect the intent of this Agreement, all as fully and effectively
as such Grantor might do.
Anything in this Section 6.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 6.1(a) (other than pursuant to clause (ii) thereof)
unless an Event of Default shall have occurred and be continuing.
(e)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
(f)    The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 6.1 shall be payable by such Grantor to
the Collateral Agent on demand.
(g)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

6.2    Duty of Collateral Agent. The Collateral Agent’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Collateral Agent deals with similar
property for its own account. Neither the Collateral Agent, any other Notes
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Collateral Agent and
the other Notes Secured Parties hereunder are solely to protect the Collateral
Agent’s and the other Notes Secured Parties’ interests in the Collateral and
shall not impose any duty upon the Collateral Agent or any other Notes Secured
Party to exercise any such powers. The Collateral Agent and the other Notes
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.

6.3    Authority of Collateral Agent. Each Grantor acknowledges that the rights
and responsibilities of the Collateral Agent under this Agreement with respect
to any action taken by the Collateral Agent or the exercise or non-exercise by
the Collateral Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Collateral Agent and the other Notes Secured
Parties, be governed by the Indenture and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Grantors, the Collateral Agent shall be conclusively
presumed to be acting as agent for the Notes Secured Parties with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

SECTION 7.    MISCELLANEOUS


21





--------------------------------------------------------------------------------





7.1    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Article 9 of the Indenture.

7.2    Notices. All notices, requests and demands to or upon the Collateral
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 13.01 of the Indenture; provided that any such notice, request or demand
to or upon any Grantor shall also be addressed to such Grantor at its notice
address set forth on Schedule 1.

7.3    No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Collateral Agent nor any other Notes Secured Party shall by any act (except by a
written instrument pursuant to Section 7.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Collateral Agent or any other Notes
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent or any
other Notes Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Collateral
Agent or such other Notes Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

7.4    Enforcement Expenses; Indemnification(k) Each Grantor agrees to pay or
reimburse the Collateral Agent and each other Notes Secured Party for all its
costs and expenses incurred hereunder as provided in Article 6 of the Indenture
and in collecting against such Grantor under any Notes Document or otherwise
enforcing or preserving any rights under this Agreement and the other Notes
Documents to which such Grantor is a party, including, without limitation, the
fees and disbursements of counsel (except for the allocated fees and expenses of
in-house counsel) to the Collateral Agent and each other Notes Secured Party
(limited to one counsel to the Collateral Agent, on behalf of the Notes Secured
Parties, and one local counsel to the Collateral Agent, on behalf of the Notes
Secured Parties, in each applicable jurisdiction and, solely in the event of an
actual conflict of interest, one additional counsel for each Notes Secured Party
affected by such conflict of interest).
(l)    Without limitation of its indemnification obligations under the other
Notes Documents, each Grantor jointly and severally agrees to indemnify the
Collateral Agent and the Notes Secured Parties against, and hold the Collateral
Agent harmless from any and all losses, claims, damages, liabilities and related
reasonable out-of-pocket expenses, including the fees, charges and disbursements
of a single counsel for the Collateral Agent or any Notes Secured Party (in
addition to one local counsel in each relevant jurisdiction), incurred by or
asserted against the Collateral Agent or any Notes Secured Party by any third
party or by any Grantor arising out of, or in connection with, or as a result
of, (i) the execution or delivery of this Agreement or the performance of the
respective parties of their obligations hereunder or (ii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by any third party or by any Grantor and regardless of whether the
Collateral Agent or any Notes Secured Party is a party thereto; provided that
such indemnity shall not, as to the Collateral Agent or any such Notes Secured
Party, be available to the extent that such losses, claims, damages, liabilities
or related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the Collateral Agent or any such Notes Secured Party.


22





--------------------------------------------------------------------------------




(m)    Each Grantor agrees to pay, and to save the Collateral Agent and the
other Notes Secured Parties harmless from, any and all liabilities with respect
to, or resulting from any delay in paying, any and all stamp, excise, sales or
other taxes which may be payable or determined to be payable with respect to any
of the Collateral or in connection with any of the transactions contemplated by
this Agreement.
(n)    Each Grantor agrees to pay, and to save the Collateral Agent and the
other Notes Secured Parties harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement to the
extent the Company would be required to do so pursuant to the Indenture.
(o)    The agreements in this Section 7.4 shall survive repayment of the Notes
Obligations and all other amounts payable under the Indenture and the other
Notes Documents.

7.5    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Collateral Agent and the other Notes Secured Party and their successors and
assigns; provided that no Grantor may assign, transfer or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the Collateral Agent.

7.6    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
email or telecopy), and all of said counterparts taken together shall be deemed
to constitute one and the same instrument.

7.7    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.8    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

7.9    Integration. This Agreement and the other Notes Documents represent the
agreement of the Grantors, the Collateral Agent and the other Notes Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Collateral Agent or
any other Notes Secured Party relative to subject matter hereof and thereof not
expressly set forth or referred to herein or in the other Notes Documents.

7.10    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

7.11    Additional Grantors. Each Restricted Subsidiary of the Company that is
required to become a party to this Agreement pursuant to Section 4.15 of the
Indenture shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

7.12    Releases. The Liens granted under this Agreement shall be released
pursuant to Section 11.06 of the Indenture.


23





--------------------------------------------------------------------------------





7.13    Intercreditor Agreements; Collateral Cooperation Agreement. (a)
Notwithstanding anything herein to the contrary, the exercise of any right or
remedy by the Collateral Agent hereunder shall be subject to the provisions of
the applicable Intercreditor Agreements. In the event of any conflict between
the terms of any applicable Intercreditor Agreement and this Agreement, the
terms of the applicable Intercreditor Agreement shall govern and control.
(b)    Notwithstanding anything herein to the contrary, the exercise of any
right or remedy by the Collateral Agent hereunder shall be subject to the
provisions of the Collateral Cooperation Agreement. In the event of any conflict
between the terms of the Collateral Cooperation Agreement and this Agreement,
the terms of the Collateral Cooperation Agreement shall govern and control.




[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF, each of the undersigned has caused this Collateral Agreement
to be duly executed and delivered as of the date first above written.


UNITED STATES STEEL CORPORATION




By:    /s/ Colleen M. Darragh        
Name: Colleen M. Darragh
Title: Vice President & Controller




USS PORTFOLIO DELAWARE, INC.




By:    /s/ Deborah L. Pierce        
Name: Deborah L. Pierce
Title: President and Comptroller




24





--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent




By:    /s/ Robert P. Pavlovic        
Name: Robert P. Pavlovic
Title: Vice President


25
        
 